

117 HR 3856 IH: To require the Comptroller General of the United States to conduct a study on disparities associated with race and ethnicity with respect to certain benefits administered by the Secretary of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3856IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Takano introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Comptroller General of the United States to conduct a study on disparities associated with race and ethnicity with respect to certain benefits administered by the Secretary of Veterans Affairs, and for other purposes.1.Government Accountability Office study on disparities associated with race and ethnicity with respect to certain benefits administered by the Secretary of Veterans Affairs(a)Study requiredThe Comptroller General of the United States shall conduct a study— (1)to assess whether there are disparities associated with race and ethnicity with respect to—(A)compensation benefits administered by the Secretary of Veterans Affairs; (B)disability ratings determined by the Secretary, with specific consideration of disability evaluations based on pain; and (C)the rejection of fully developed claims for benefits under laws administered by the Secretary;(2)to assess whether there is any relationship between disparities associated with race and ethnicity identified under paragraph (1) and other demographic characteristics such as gender and age; and(3)to develop recommendations to facilitate better data collection on the disparities described in paragraphs (1) and (2). (b)Initial briefingNot later than one year after the date of the enactment of this Act, the Comptroller General shall brief Congress on the initial results of the study conducted under subsection (a).(c)Final reportNot later than 240 days after the date on which the briefing required by subsection (b) is conducted, the Comptroller General shall submit to Congress a final report setting forth the results of the study conducted under subsection (a), including the recommendations developed under paragraph (3) of such subsection.